internal_revenue_service number release date ----------------------------- ------------------------------ -------------------------- ----------------------------------------------- in re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- telephone number ---------------------- refer reply to cc tege eb qp2 plr-124338-17 date date order a -------------------------------------------------------------------------------------------- ---------------- --------------------------------- ----------------------------------- -------------------- ------- ----------------------------------------------------------- ------------------------------------------ church c directory d city e state f hospital h entity n committee r -------------------------------------------------------------------- plan plan plan -------------------------------------------- ------------------------------------------------------------------------- ----------------------------------------------- dear ------------------- this letter is in response to your request submitted on your behalf by your authorized representative regarding the status of plan plan and plan collectively the plans as church plans within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury on your behalf order a is a religious_order within church c order a is organized within and shares common bonds with church c order a is listed in directory d and is an organization described in sec_501 of the code and exempt from tax under code sec_501 one of the order a’s ministries is to provide healthcare a branch of order a has been active in city e state f for more than ----- years in ------- order a began work to plr-124338-17 provide a healthcare facility in city e which is now present-day hospital h hospital h is a nonprofit corporation under state f law hospital h is listed in directory d as a hospital associated with church c hospital h is exempt from tax under code sec_501 as an organization described in sec_501 pursuant to a group_exemption_letter applicable to organizations listed in directory d hospital h was incorporated in ------- pursuant to articles of incorporation which have been amended from time to time hospital h’s articles of incorporation provide that if hospital h ever dissolves any assets remaining after the payment of obligations shall return to order a hospital h’s bylaws provide it is to operate exclusively for the benefit of and carry out the purposes of hospital h under the sponsorship of order a the bylaws provide that hospital h is governed by a board_of trustees consisting of at least and not more than voting members at least six of whom must be members of order a hospital h’s articles of incorporation and bylaws provide that the sole member of hospital h is entity n a state f nonprofit corporation entity n was incorporated in ----- ------- entity n is listed in directory d as the parent of hospital h entity n is exempt from tax under code sec_501 as an organization described in sec_501 pursuant to a group_exemption_letter applicable to organizations listed in directory d entity n’s articles of incorporation and bylaws specify it is to operate exclusively for the benefit of and to carry out the purposes of hospital h under the sponsorship of order a entity n’s articles of incorporation provide that if entity n ever dissolves any assets remaining after the payment of obligations shall return to order a the bylaws specify that entity n is governed by a board_of trustees six of whom must be members of order a a minimum of two-thirds of the members of order a serving on the board_of trustees must vote to approve of any matter that relates directly to the religious principles moral philosophy and mission of order a the same percentage of the order a trustees must also approve any changes to the entity n articles of incorporation or bylaws as well as any proposed sale merger consolidation or dissolution of entity n hospital h’s bylaws specify that the sole member entity n whose board_of trustees includes at least six members of order a must approve of among other things any matter that relates directly to the religious principles moral philosophy and mission of hospital h any changes to the hospital h articles of incorporation or bylaws and any proposed sale merger consolidation or dissolution of hospital h hospital h sponsors the plans which cover the employees of hospital h plan is intended to meet the requirements of a defined_benefit_plan under sec_401 of the code plan is intended to meet the requirements of a defined_contribution_plan under sec_401 of the code plan is intended to meet the requirements under sec_403 of the code none of the employees covered by the plans are considered employed in plr-124338-17 connection with one or more unrelated trades_or_businesses within the meaning of sec_513 and none are employed by for-profit entities committee r is the administrator of the plans committee r was established by resolution of the board_of trustees of entity n pursuant to entity n’s bylaws the principal purpose of committee r is the administration of the plans committee r’s charter requires that committee r act in accordance with the mission vision and values of order a and with the religious identity of hospital h in addition the charter provides that members of church c must make up the majority of the five members of committee r also one or two members of order a must serve on committee r and will be selected by the members of order a who serve on the board_of trustees a member of order a serves as chair of the committee and the chair is selected by the members of order a who serve on the board_of trustees of entity n in accordance with revproc_2011_44 2011_39_irb_446 a notice to plan participants and other interested persons with respect to each of the plans was provided this notice explained the consequences of church_plan status hospital h is requesting a private_letter_ruling that the plans are church plans under sec_414 sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 sec_414 provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church or a convention or association of churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries sec_414 provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches see advocate healthcare network v stapleton u s ____ holding that a plan that is maintained by an organization described in sec_414 may be a church_plan under sec_414 even if it was not established by a church or a convention or association of churches plr-124338-17 sec_414 generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church or a convention or association of churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a church_plan under sec_414 it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 by virtue of the organization's control by or association with the church or a convention or association of churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 and is controlled by or associated with a church or a convention or association of churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 to be described in sec_414 an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church or a convention or association of churches under the facts you have represented order a is a religious_order of women within church c at least six members of order a serve on the board_of trustees of entity n as the sole member of hospital h entity n has control_over certain matters involving hospital h's governance and two-thirds of the members of order a who serve on entity n’s board_of trustees must approve of changes to the governance of entity n and in effect to hospital h hospital h’s bylaws provide that it is to operate under the plr-124338-17 sponsorship of order a and in accord with the order a ideals entity n and hospital h are listed in directory d and upon dissolution their assets revert to order a prayers are read twice daily over the hospital h public address system and a member of the church c clergy resides in the hospital h building in order to perform church c services in the hospital h chapel and to attend to the spiritual needs of hospital h residents you represent that none of hospital h’s employees are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 and no plan participants are employed by for-profit entities we conclude that hospital h is associated with church c for purposes of sec_414 we further conclude that the employees of hospital h are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches committee r is the administrator of the plans and its sole purpose and function is the administration of the plans committee r’s charter provides that it will act in accordance with the mission vision and values of order a and with the church a identity of hospital h committee r consists of five members the majority of whom must be members of church c a member of order a acts as the chair of committee r and is selected and can be removed by the members of order a who also serve on the board_of trustees of hospital h we conclude that committee r is associated with church c accordingly the plans are maintained by an organization that is associated with a church or a convention or association of churches the principal purpose or function of which is the administration of the plans for the provision of retirement benefits for the deemed employees of a church or a convention or association of churches we conclude that the plans are church plans within the meaning of sec_414 this letter expresses no opinion as to whether the plans satisfy the requirements of sec_401 or sec_403 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code plr-124338-17 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lauson green branch chief qualified_plans branch acting special counsel tax exempt government entities cc
